Third District Court of Appeal
                               State of Florida

                      Opinion filed November 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1199
                       Lower Tribunal No. 15-21793
                          ________________


                          City of Sweetwater,
                                  Appellant,

                                     vs.

                           Richard Pichardo,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Pedro P. Echarte, Jr., Judge.

     Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A., and
Michael R. Piper (Fort Lauderdale), for appellant.

      Mesa Litigation & Legal Consulting, P.A., and Carlos A. Mesa, for
appellee.


Before LOGUE, LOBREE and BOKOR, JJ.

     LOGUE, J.
      The City of Sweetwater appeals a nonfinal order denying its motion for

summary judgment based on sovereign immunity. 1 Because the City owed

no duty of care under the facts of this case, we reverse and remand for the

trial court to grant the City’s motion for summary judgment.

                                Background

      The factual and procedural background is summarized from a prior

appeal of this case:

              The City hired appellee Pichardo as a police officer. After
      he started employment, the City’s Mayor allegedly told Pichardo
      that he had been promoted to Lieutenant. About fifteen months
      later, the police chief sought to terminate Pichardo. Pichardo
      asked for the opportunity to resign instead. He was allowed to
      resign. After he left the City’s employ, Pichardo reviewed his
      personnel file. He alleges that only then did he learn he had not
      been promoted to Lieutenant. Instead, his file revealed he was a
      full-time police officer with the rank of acting Lieutenant.
              In 2015, Pichardo filed a complaint for negligent
      misrepresentation in the circuit court, alleging that, but for the
      Mayor’s misinformation, Pichardo would not have resigned;
      instead, he would have taken advantage of a police officer’s
      procedural protections under the City’s collective bargaining

1
  We have jurisdiction. See Fla. R. App. P. 9.130(a)(3)(F)(iii) (providing for
review of nonfinal orders that “deny a motion that . . . asserts entitlement to
sovereign immunity”); see also School Bd. of Miami-Dade Cnty. v. City of
Mia. Beach, 317 So. 3d 1203, 1205 (Fla. 3d DCA 2021) (“Based on the newly
amended rule, ‘our jurisdictional inquiry now focuses not on the challenged
order, but rather on the motion that the order adjudicates.’” quoting City of
Sweetwater v. Pichardo, 314 So. 3d 540, 542 (Fla. 3d DCA 2020)); City of
Dunedin v. Pirate’s Treasure, Inc., 255 So. 3d 902, 904–05 (Fla. 2d DCA
2018) (accepting jurisdiction when first step of examination regarding
sovereign immunity involved review of existence of legal duty, although
finding of no duty meant no further analysis was required).

                                      2
      agreement and Florida statutes as to his termination. These
      protections, allegedly, were not available to one with the rank of
      Lieutenant, but were available to one with the rank of acting
      Lieutenant.
            The operative complaint is the third amended complaint.
      The City moved to dismiss it on the ground that the City owed no
      tort duty to Pichardo. The motion came before the trial court for
      hearing on July 29, 2020, and on the same day, the trial court
      entered the challenged order denying the City’s motion. While
      the City’s motion did not assert entitlement to sovereign
      immunity, the trial court’s otherwise unelaborated order denying
      the City’s motion included the following sentence: “Defendant is
      not entitled to sovereign immunity as a matter of law.”

Pichardo, 314 So. 3d at 541–42.

      We dismissed the City’s prior appeal from that order because the City’s

motion to dismiss did not assert its entitlement to sovereign immunity in order

to confer jurisdiction upon this court under the amended rule of appellate

procedure. Fla. R. App. P. 9.130(a)(3)(F)(iii). The City then filed a motion for

summary judgment asserting that it owed no duty of care to Pichardo and

that it was otherwise entitled to sovereign immunity from suit. The trial court

denied the City’s motion finding that a common law duty of care exists, and

that the City was not immune from suit by virtue of the limited waiver of

sovereign immunity under section 768.28, Florida Statutes. The City timely

appealed from that order.




                                       3
                                  Analysis

      “A duty of care is ‘a minimal threshold legal requirement for opening

the courthouse doors.’” Wallace v. Dean, 3 So. 3d 1035, 1046 (Fla. 2009)

(quoting McCain v. Fla. Power Corp., 593 So. 2d 500, 502 (Fla. 1992)). “The

existence of a legal duty is a question of law for determination by the court,

and we review de novo the trial court’s rulings on that issue.” Kamal-Hashmat

v. Loews Mia. Beach Hotel Operating Co., 300 So. 3d 270, 272 (Fla. 3d DCA

2019) (citing McCain, 593 So. 2d at 502).

     We have previously stated that “[w]hile the non-existence of a legal

duty may, in certain cases, be related to whether a municipality enjoys

sovereign immunity from a particular claim, the two concepts are distinct.”

Pichardo, 314 So. 3d at 542; see also Sanchez v. Miami-Dade Cnty., 286

So. 3d 191, 192 (Fla. 2019) (“[D]uty and sovereign immunity are not to be

conflated.”); Pirate’s Treasure, 255 So. 3d at 904 (“[T]here is a significant

distinction ‘between a lack of liability under established tort law and the

presence of sovereign immunity.’” quoting Wallace, 3 So. 3d at 1044). “If no

duty of care is owed with respect to [the] alleged negligent conduct, then

there is no governmental liability, and the question of whether the sovereign

should be immune from suit need not be reached.” Pollock v. Fla. Dep’t of

Highway Patrol, 882 So. 2d 928, 932 (Fla. 2004) (citations omitted). Simply



                                      4
put, “the absence of a duty of care between the defendant and the plaintiff

results in a lack of liability, not application of immunity from suit.” Wallace, 3

So. 3d at 1044–45 (citation omitted).

      Our high court has stated that “for there to be governmental tort liability,

there must be either an underlying common law or statutory duty of care with

respect to the alleged negligent conduct.” Trianon Park Condo. Ass’n v. City

of Hialeah, 468 So. 2d 912, 917 (Fla. 1985); see also Clerk of Cir. Ct. &

Comptroller of Collier Cnty. v. Doe, 292 So. 3d 1254, 1259 (Fla. 2d DCA

2020) (“[I]n the absence of a statute or common law creating a governmental

duty of care, an individual cannot pursue a cause of action for negligence

against a governmental entity.”). With this framework in mind, we turn our

analysis to the threshold question: Does the City owe a common law or

statutory duty of care to Pichardo under the facts alleged in the complaint?

      The crux of Pichardo’s complaint is that but for the inaccurate

statement by the City’s then mayor that Pichardo had been promoted to full-

time police lieutenant, Pichardo would not have resigned when faced with

termination, thereby forfeiting the rights afforded to full-time police officers.

Pichardo has not pointed us to any statute that imposes a duty on the City to

provide accurate information under such facts, and we have found none.




                                        5
Therefore, the only avenue available for Pichardo to pursue his negligent

misrepresentation claim is if the City owed a common law duty of care.

      Florida courts have been disinclined to find municipalities and other

sovereign entities liable for the preparation, maintenance, and “active

dissemination of inaccurate information.” Pirate’s Treasure, 255 So. 3d at

905 (holding that a city bears no statutory or common law duty to furnish

“accurate information” regarding the city’s development code to a property

owner).2 We view this line of cases as determinative of the question before

us. The City’s mayor owed no common law or statutory duty of care to

provide Pichardo accurate information regarding his employ with the City. In

the absence of a duty of care, there can be no governmental liability imposed

upon the City for the alleged negligent misrepresentation of such information.




2
  See, e.g., Layton v. Fla. Dep’t of Highway Safety & Motor Vehicles, 676 So.
2d 1038, 1041 (Fla. 1st DCA 1996) (holding that the State has no common
law or statutory duty to a licensed driver to “accurately maintain motor vehicle
records”); City of Tarpon Springs v. Garrigan, 510 So. 2d 1198, 1199–1200
(Fla. 2d DCA 1987) (holding that the city’s building inspector was not liable
to plaintiffs for the “alleged negligent furnishing of incorrect information”
regarding the federal flood insurance program requirements); Chester v.
Metro. Dade Cnty., 493 So. 2d 1119, 1120 (Fla. 3d DCA 1986) (“Absent an
underlying common law or statutory duty of due care, there can be no tort
liability attached to Dade County in this case for the negligent preparation of
the subject accident report.”).


                                       6
        We recently addressed a similar issue in the contract context. In City

of Miami Firefighters’ & Police Officers’ Retirement Trust & Plan v. Castro,

279 So. 3d 803 (Fla. 3d DCA 2019), city pension administrators advised

members of the firefighters and police officers pension plan, prior to the

adoption of a fiscal emergency ordinance, that to preserve their vested

pension benefits they had to either retire or enter the city’s DROP3 plan. This

mistaken advice resulted in city employees prematurely retiring and

adversely affecting their retirement benefits. Id. at 805–06. We reviewed the

city’s pension ordinances and held that the administrators did not breach a

contractual duty when their staff provided the plaintiffs with “poor advice”

regarding the financial emergency ordinance and the resulting impact on the

plaintiffs’ retirement benefits. This holding reflected our unwillingness to

impose “an express contractual duty guaranteeing the accuracy of advice

provided to pension beneficiaries on pending legislation.” Id. at 808. We also

emphasized that “municipal employees routinely provide advice to their

colleagues and the public without meaning to waive sovereign immunity,

even when the advice is mistaken.” Id. Our analysis in Castro can be similarly

applied here in the tort context.




3
    DROP is an acronym for Deferred Retirement Option Program.

                                       7
                                Conclusion

     Because the City of Sweetwater owed no common law or statutory duty

of care to convey accurate information to Pichardo regarding his employment

rank, the City is free from governmental liability as to Pichardo’s negligent

misrepresentation claim. Accordingly, we reverse the trial court’s order and

remand for the court to grant summary judgment in favor of the City.

     Reversed and remanded with instructions.




                                     8